Exhibit 10.2

LOGO [g56656logo01.jpg]

September 18, 2008

John A. Kritzmacher

313 Whitenack Rd

Far Hills, NJ 07931

Dear John:

As approved by the Compensation Committee and the Board of Directors, it is my
pleasure to formally extend to you the offer of employment with Global Crossing
Telecommunications, Inc as its Executive VP & Chief Financial Officer. Your
position will be based out of Florham Park, New Jersey, reporting to John
Legere, Chief Executive Officer. Your remuneration for this position will be as
follows:

 

  •  

Annual base salary of $495,000 (payable. $20,625.00 per semimonthly payroll
period and subject to applicable tax and other withholdings.)

 

  •  

Participation in the Annual Bonus program as established each year by the
Compensation Committee and subject to their approval of the annual results and
final payout (which may be in the form of company stock). The full-year payout
level for your position at target performance is 65% of annual salary or
$321,750. Your participation in our 2008 Annual Bonus program will not be
prorated but rather will be targeted at the full $321,750 opportunity.

In addition, you will receive the following Long-Term Incentives as of your
employment start date:

 

  •  

The grant of 20,000 time based Restricted Stock Units (RSU’s) (which shall vest
in full on or about March 4, 2011 based on your continued employment through
that date.

 

  •  

The grant of 40,000 performance based RSUs which shall vest on December 31, 2010
based on continued employment through that date and the relative total
shareholder return of GCL stock versus 2 Indices — Nasdaq Telecom Index and S&P
Small Cap, weighted equally.

 

  •  

Special one-time grant of 8,000 time based RSUs which shall vest in full on the
first anniversary of your employment start date based on continued employment
through that date.

 

 

•

 

You will be eligible to participate in the upcoming long-term incentive grant
cycle beginning January, 2009 (As a point of reference, and relative to the CFO
position, the 50th competitive percentile for LTI in 2007 was approximately
$725K. The GLBC Compensation Committee philosophy is to pay at the 50th
percentile, but has flexibity in this regard, to target a higher percentile.)

The above grants will not affect your eligibility to participate in the 2009
Long Term Incentive grant cycle. In addition, you should note that, based on an
independent analysis and for your informational purposes only, we believe that
the long-term incentive grants indicated above (excluding the one-time grant of
8,000 RSUs) fall between the median and 75 th percentile or competitive market
practice for annual grants. The above grants are subject to the terms of the
2003 Global Crossing Limited Stock Incentive Plan and related award programs and
grant agreements.

You will also be covered by the Key Management Protection Plan, which is a
severance plan for senior executives under which you would be entitled to
receive, among other benefits, a cash payment equal to 2 times your annual base
salary and target bonus in the event of an involuntary termination without
cause. Your coverage under this plan will continue through December 31, 2009,
which is the date on which the plan is currently scheduled to expire as applied
to other senior executives at your level. Any further extension of the plan is
in the discretion of the Compensation Committee and the Board of Directors.



--------------------------------------------------------------------------------

John Kritzmacher

   Page 2

This offer is not an express or implied contract, promise or guarantee of
employment or compensation, of any particular position, or of any particular
term or condition of employment. Your employment by the company will be at will
and subject to the conditions set forth in the Employee Agreement (attached), as
well as Company policies and applicable Federal, State and local laws.

This offer confirms your satisfactory completion on 09/12/08 of the following
pre-employment background Checks: Criminal, Education, & Credit. As discussed,
you will be completing the Drug Screening by mid-week.

Upon acceptance of this offer, Federal law requires that you provide
documentation confirming your eligibility to work in the United States. Enclosed
is a list of documents that you may use to establish your identity and
employment eligibility. Please bring the appropriate documents with you when you
report to work on your first day.

The Employee Agreement, Harassment Free Workplace Policy, the Corporate Ethics
Policy and Anti-Corruption Policy are enclosed in your new hire packet and
require your signature. The Network Acceptable Use Policy (AUP) is also enclosed
for your review. Please read these documents and return the Agreement,
Harassment Free Workplace Policy and Ethics Certification Form with the rest of
your new hire paperwork per the packet mailing instructions. Your signature on
this letter, Ethics Certification Form, Employee Agreement, and Harassment Free
Workplace Policy acknowledges that you understand and accept the terms of said
documents along with understanding the Network Acceptable Use Policy. This offer
is contingent upon Global Crossing’s receipt of these signed agreements and
policies.

By executing this offer of employment you are representing to us that you are
currently not under any restrictive covenants (e.g. non-compete,
non-solicitation, etc.), which would prohibit you from working for Global
Crossing or restrict your ability to work in the telecommunications marketplace.

It is the position of Global Crossing, as contained in our Code of Ethics and
Business Conduct, that no one joining Global Crossing may bring proprietary
information or trade secrets belonging to someone else. The completed Ethics
Certification form, referenced above, will serve as your acknowledgement of and
commitment to this position.

Unless otherwise agreed by us in writing, your start date will be October 1st,
2008. This offer is valid until September 19, 2008. To acknowledge your
acceptance of this offer, please call me at 973-937-0314 and complete the
documentation referenced above. To avoid delays in processing your benefits
enrollment and payroll, please follow the new hire welcome instructions by
faxing the outlined documents immediately and then return all required signed
forms in the self-addressed envelope as soon as possible. Please be advised that
your benefits will begin on the first day of the month following or coinciding
with 30 days of regular full-time or part-time employment.

On behalf of Global Crossing, I am confident that Global Crossing will offer you
challenges and opportunities for recognition commensurate with your potential.
We look forward to your joining our Senior Leadership Team.

Please do not hesitate to call me with any questions.

Sincerely,

 

/s/    Neil Barua

Neil Barua

Chief Administrative Officer

By signing below, I signify that I accept the terms and conditions of this
offer.

 

/s/    John A Kritzmacher

   

                9/19/08                

Signature (Please Include Middle Initial)

                    Date                